UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act of 1934 For the quarter ended September 30, 2012 Commission file number 000-21129 AWARE, INC. (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-2911026 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 40 Middlesex Turnpike, Bedford, Massachusetts, 01730 (Address of Principal Executive Offices) (Zip Code) (781) 276-4000 (Registrant’s Telephone Number, Including Area Code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x Indicate the number of shares outstanding of the issuer’s common stock as of October 22, 2012: Class Number of Shares Outstanding Common Stock, par value $0.01 per share 22,356,815 shares AWARE, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2012 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and September 30, 2011 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and September 30, 2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 4. Mine Safety Disclosures 22 Item 6. Exhibits 23 Signatures 23 2 PART 1. FINANCIAL INFORMATION ITEM 1: CONSOLIDATED FINANCIAL STATEMENTS AWARE, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories 9 Prepaid expenses and other current assets Total current assets Property and equipment, net Investments Other assets, net - 9 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses 88 Accrued compensation Accrued professional Accrued income taxes - Deferred revenue Total current liabilities Long-term deferred revenue Stockholders’ equity: Preferred stock, $1.00 par value; 1,000,000 shares authorized, none outstanding - - Common stock, $.01 par value; 70,000,000 shares authorized; issued and outstanding 22,356,815 as of September 30, 2012 and 20,622,889 as of December 31, 2011 223 206 Additional paid-in capital Accumulated other comprehensive loss (4 ) ) Retained earnings (accumulated deficit) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 AWARE, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except per share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Product sales $ Services Royalties Total revenue Costs and expenses: Cost of services Research and development Selling and marketing General and administrative Total costs and expenses Operating income before gain on sale of patent assets Gain on sale of patent assets - - Operating income after gain on sale of patent assets Other income - - 85 - Interest income 45 12 47 Income from continuing operations before income taxes Provision for income taxes - 2 Income from continuing operations Income (loss) from discontinued operations, net of income taxes ) ) Net income $ Basic net income per share: Basic net income per share from continuing operations $ Basic net income (loss) per share from discontinued operations ) ) Basic net income per share $ Diluted net income per share: Diluted net income per share from continuing operations $ Diluted net income (loss) per share from discontinued operations ) ) Diluted net income per share $ Weighted-average shares – basic Weighted-average shares - diluted Comprehensive income: Net income $ Other comprehensive income, net of $0 tax: Unrealized gains (losses) on available for sale securities (4 ) - 16 - Comprehensive income $ The accompanying notes are an integral part of the consolidated financial statements. 4 AWARE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended September30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Gain on sale of patent assets ) - Excess tax benefits from stock-based compensation - Amortization of discount on investments ) - Gain on sale of investments ) - Provision for doubtful accounts 4 - Changes in assets and liabilities: Accounts receivable ) Inventories Prepaid expenses and other current assets ) ) Accounts payable (1 ) ) Accrued expenses, compensation, and professional ) ) Accrued income taxes - Deferred revenue Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of investments ) - Sales of investments - Proceeds from sale of patent assets, net - Tax payments on gain on sale of patent assets ) - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of common stock Payment of dividends ) - Payments made for taxes of employees who surrendered shares related to unrestricted stock ) ) Repurchase of common stock - ) Net cash provided by (used in) financing activities ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 AWARE, INC. NOTES TO CONSOLIDATEDFINANCIAL STATEMENTS (unaudited) A) Basis of Presentation. The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions for Form 10-Q and therefore do not include all information and notes necessary for a complete presentation of our financial position, results of operations and cash flows, in conformity with generally accepted accounting principles.We filed audited financial statements which included all information and notes necessary for such presentation for the three years ended December 31, 2011 in conjunction with our 2011 Annual Report on Form 10-K. This Form 10-Q should be read in conjunction with that Form 10-K. The accompanying unaudited consolidated balance sheets, statements of comprehensive income, and statements of cash flows reflect all adjustments (consisting only of normal recurring items) which are, in the opinion of management, necessary for a fair presentation of financial position at September 30, 2012, and of operations and cash flows for the interim periods ended September 30, 2012 and 2011. The results of operations for the interim period ended September 30, 2012 are not necessarily indicative of the results to be expected for the year. B) Fair Value Measurements. The Financial Accounting Standards Board (“FASB”) Codification defines fair value, and establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to the unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy under the FASB Codification are:Level 1 – valuations are based on quoted prices (unadjusted) in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2- valuations are based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3- valuations that require inputs that are both significant to the fair value measurement and unobservable. Cash and cash equivalents, which primarily include money market mutual funds, were $114.6 million and $46.6 million as of September 30, 2012 and December 31, 2011, respectively. We classified our cash equivalents of $111.6 million within Level 1 of the fair value hierarchy because they are valued using quoted market prices. Our investments, which consist of high yield corporate debt securities, are also classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices. We categorize our investments as available-for-sale securities, and carry them at fair value in our financial statements.We had $1.0 million and $0.7 million of available-for-sale investments as of September 30, 2012 and December 31, 2011, respectively. C) Inventories. Inventories are stated at the lower of cost or net realizable value with cost being determined by the first-in, first-out (“FIFO”) method.Inventory reserves are established for estimated excess and obsolete inventory. Inventories consist primarily of the following (in thousands): September 30, December 31, Raw materials $
